Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154445(106)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 154445
  v                                                                 COA: 323741
                                                                    Wayne CC: 14-001748-FC
  JOHNNY RAY KENNEDY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion of Shawn Brown, Terry Ceasor, Juwan Deering,
  Milton Lemons and Karl Vinson to file a brief amicus curiae is GRANTED. The amicus
  brief submitted on August 30, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 9, 2017
                                                                               Clerk